DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-5, 8-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Paliwal et al. (US 20140105959 A1) hereinafter Paliwal in view of Harano et al. (US 20080260878 A1) hereinafter Harano.
 	Regarding claims 1-5, 8-14, 17, and 19-20, Paliwal is drawn to devices of aesthetically enhancing and improving appearance of aging skin. Paliwal discloses a compound or formulation including an active agent effective to reduce visible bruising due to administration of a dermal filler into the site, and administering a dermal filler into the skin site thereby reduce the appearance of wrinkles or folds in the skin site without causing significant bruising. Devices for reducing or ameliorating adverse events from dermal filler administration are also included (abstract and claims 1-3 and 18). 
	Paliwal discloses a compound or formulation, including an active agent effective to reduce or prevent significant visible bruising due to administration of an injectable dermal filler to the skin site [0006].
 	Paliwal discloses the active agent may be selected from hemostatic drugs and discloses methods for treatment or prevention of visibly significant bruising resulting from dermal filler injection, wherein the adverse event to be prevented or reduced, at least in intensity, may be an adverse event such as inflammation and swelling, and the active agent being an agent suitable for ameliorating such adverse event [0008].
 	Paliwal discloses wherein the hemostatic agent active agent is tranexamic acid [0010].
 	Paliwal discloses treating a skin site selected for dermal filler administration with a mechanism effective to enhance drug delivery across the skin prior to treating the skin site (non-surgical medical treatment) [0037].
 	Paliwal does not explicitly disclose wherein the tranexamic acid is present in an amount of about 20% (w/v).
 	However, Harano is drawn to a composition for the alleviation of pigmentation which can produce the higher effect of alleviating pigmentation comprising tranexamic acid (abstract and claims 1 and 4-7).
 	Harano discloses improving pigmentation of the skin is synergistically enhanced by the combined use of at least one member (A) selected from the group consisting of AMP and salts thereof; and at least one member (B) such as tranexamic acid [0007].
 	Harano discloses the total proportion of ingredient(s) (B) for improving skin pigmentation, more specifically, when ingredient (B) is tranexamic acid, is preferably 0.1 to 20% by weight (tranexamic acid about 20% w/v) [0044].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation, as previously disclosed by Paliwal, wherein the tranexamic acid is present in an amount of about 20%, as previously disclosed by Harano, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because both Paliwal and Harano are in the field of improving the appearance of skin conditions using tranexamic acid, and Harano teaches 20% by weight as a preferred amount of tranexamic acid in the composition for improving pigmentation of the skin [0044], and one of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Paliwal in view of Harano, by applying a known technique to a known method ready for improvement to yield predictable results.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 	Harano discloses externally-applied compositions for preventing or improving skin pigmentation can take any form without limitation insofar as they are applicable to the skin such as an aqueous solution (part of a solution) [0045].
 	Paliwal discloses the formulation is gel (pharmaceutically acceptable carrier which adapts the solution to human skin; carrier is a gel) [0032].
 	Paliwal discloses the active agent disposed on or in a substrate for along the line of injection of a dermal filler (injection) [0007]. Paliwal discloses the mechanism effective to enhance drug delivery is a mechanical device comprising at least one of micron-sized needles and jet-injectors (injecting the treatment material to the area of skin being treated) [0016].
	Paliwal discloses administration of an injectable dermal filler to the skin site (wherein the medical treatment material comprises a dermal filler) [0006].
 	Paliwal discloses wherein the adverse event to be prevented or reduced is inflammation and swelling, and the active agent being an agent suitable for ameliorating such adverse event (minimizing at least one of swelling and inflammation) [0008].
 	Paliwal discloses the method may comprise treating the skin site selected for dermal filler administration with a mechanism effective to enhance drug delivery across the skin (a composition with enhanced delivery across the skin that enters the blood circulation in the body is considered systemic delivery) [0012].
 	Paliwal discloses that clinical studies report that filler bruises often last for up to one week, causing significant loss of work-time for the patients [0003], and discloses wherein the adverse event to be prevented or reduced is inflammation and swelling, and the active agent being an agent suitable for ameliorating such adverse event, and reduces the time period required for visible bruising to become insignificant (by preventing or reducing bruising that often last for up to one week after the filler is administered, the duration of the filler non-surgical medical treatment is extended) [0008; 0025].
 	  Paliwal discloses the formulation can be applied by rubbing it on to the skin surface [0032], and discloses wherein an active agent was formulated in a cotton gauze and plastic topically to release and diffuse and cause significant vasoconstriction in hairless rat skin (utilizes gauze) [0036].

 	Claims 6, 7, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being obvious over Paliwal et al. (US 20140105959 A1) hereinafter Paliwal in view of Harano et al. (US 20080260878 A1) hereinafter Harano as applied to claims 1-5, 8-14, 17, and 19-20 above and further in view of Suzuki et al. (US20120022160A1) hereinafter Suzuki.
 	The teachings of Paliwal and Harano are disclosed above.
 	Regarding claims 6, 7, 15, 16, and 18, Paliwal in view of Harano do not explicitly disclose a gel or gel-like material comprising xanthan gum.
 	However, Suzuki discloses a composition for external use on the skin, which contains tranexamic acids and has such a use feeling that a dewy feel and good absorption are achieved without a sticky or squeaky feel. More specifically, the present invention relates to a liquid composition for external use on the skin, which contains tranexamic acids and xanthan gum and has a viscosity adjusted to a specific value or less [0004].
 	Suzuki discloses other thickening ingredients that may be added to the composition include water-soluble thickening ingredients such as hydroxyethylcellulose and hyaluronic acid [0040].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation, as previously disclosed by Paliwal in view of Harano, to comprise xanthan gum, as previously disclosed by Suzuki, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Suzuki teaches the use of xanthan gum with tranexamic acid [0004], and one of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Paliwal in view of Harano and Suzuki, by applying a known technique to a known method ready for improvement to yield predictable results.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615